Case 1:20-cv-04160 Document 1-1 Filed 06/01/20 Page 1 of 4




                    EXHIBIT A
                              Case 1:20-cv-04160 Document 1-1 Filed 06/01/20 Page 2 of 4


                                                                                                                         COPYRIGHT
                    AUTHOR                                                 TITLE                                                                        PUBLISHER
                                                                                                                   REGISTRATION NUMBER
1    Ahern, Cecelia                           PS, I Love You                                                      TX0005895532                  Hachette
2    Albertalli, Becky                        Simon vs. the Homo Sapiens Agenda                                   TX0008021205                  HarperCollins
3    Applegate, Katherine                     The One and Only Ivan                                               TX0007555692                  HarperCollins
4    Bacigalupi, Paolo                        Ship Breaker                                                        TX0007254031                  Hachette
                                              Daring Greatly: How the Courage to Be Vulnerable Transforms the
5    Brown, Brené                                                                                                 TX0007634717                  Penguin Random House
                                              Way We Live, Love, Parent, and Lead
 6   Brown, Pierce                            Golden Son                                                          TX0008016409                  Penguin Random House
 7   Brown, Sandra                            Best Kept Secrets                                                   TX0002539419                  Hachette
 8   Brown, Sandra                            The Witness                                                         TX0005069323                  Hachette
 9   Bryson, Bill                             A Short History of Nearly Everything                                TX0005819304                  Penguin Random House
10   Bryson, Bill                             A Short History of Nearly Everything: Special Illustrated Edition   TX0006307243                  Penguin Random House
11   Cabot, Meg                               The Bride Wore Size 12                                              TX0007783913                  HarperCollins
                                              Enough About You, Let's Talk About Me: How to Recognize and
12   Carter, Les                                                                                                  TX0006325485                  Wiley
                                              Manage the Narcissists in Your Life
13   Catling, Patrick Skene                   The Chocolate Touch                                                 A00000069921, RE0000055493    HarperCollins
14   Cisneros, Sandra                         The House on Mango Street                                           TX0003739076                  Penguin Random House
15   Conti, Peter; Harris, Peter              Commercial Real Estate Investing for Dummies                        TX0007025526                  Wiley
16   Corey, James S.A.                        Leviathan Wakes                                                     TX0007439248                  Hachette
17   Corey, James S.A.                        Caliban's War                                                       TX0007617575                  Hachette
18   Crossan, Sarah                           Breathe                                                             TX0007683648                  HarperCollins
19   Crossan, Sarah                           Resist                                                              TX0007793191                  HarperCollins
20   Danforth, Emily M.                       The Miseducation of Cameron Post                                    TX0007538437                  HarperCollins
21   Demuth, Patricia                         Who is Bill Gates?                                                  TX0007733894                  Penguin Random House
22   Dugoni, Robert                           The Jury Master                                                     TX0006525282                  Hachette
                                              The Sports Gene: Inside the Science of Extraordinary Athletic
23   Epstein, David J.                                                                                            TX0007771878                  Penguin Random House
                                              Performance
24   Evanovich, Janet                         Foul Play                                                           TX0002495088                  HarperCollins
                                              The Only Three Questions that Still Count: Investing by Knowing
25   Fisher, Kenneth L.                                                                                           TX0007513212                  Wiley
                                              What Others Don't
26   Fitzpatrick, Huntley                     My Life Next Door                                                   TX0007565514                  Penguin Random House
27   Flynn, Gillian                           Gone Girl                                                           TX0007548935                  Penguin Random House
28   Forman, Gayle                            If I Stay                                                           TX0006970259                  Penguin Random House
29   Gardner, Lisa                            Fear Nothing                                                        TX0007509675                  Penguin Random House
30   Giddings, Anita; Clifton, Sherry Stone   Oil Painting for Dummies                                            TX0007089078                  Wiley
                                              Eat, Pray, Love: One Woman's Search for Everything Across Italy,
31   Gilbert, Elizabeth                                                                                           TX0006375345                  Penguin Random House
                                              India and Indonesia
                                              David and Goliath: Underdogs, Misfits, and the Art of Battling
32   Gladwell, Malcolm                                                                                            TX0007814165                  Hachette
                                              Giants
33   Gladwell, Malcolm                        What the Dog Saw                                                    TX0007118941                  Hachette
34   Gladwell, Malcolm                        Blink: The Power of Thinking Without Thinking                       TX0006120724                  Hachette
35   Gladwell, Malcolm                        Tipping Point: How Little Things Can Make a Big Difference          TX0005861769                  Hachette
36   Golding, William                         Lord of the Flies                                                   A00000207331, RE0000165908    Penguin Random House
37   Gordon, Jon                              The Energy Bus                                                      TX0006916245                  Wiley
38   Grabenstein, Chris                       Escape from Mr. Lemoncello's Library                                TX0007770723                  Penguin Random House
                                                                                                                  A33116, R661874, A411612,
39   Graham, Benjamin                         The Intelligent Investor                                                                          HarperCollins
                                                                                                                  RE369865, A141550, RE127674
40   Grant, Adam M.                           Give and Take: a Revolutionary Approach to Success                  TX0007685330                  Penguin Random House
41   Grisham, John                            The Innocent Man: Murder and Injustice in a Small Town              TX0006447726                  Penguin Random House
42   Grisham, John                            Theodore Boone: Kid Lawyer                                          TX0007198794                  Penguin Random House
43   Grisham, John                            Theodore Boone: The Accused                                         TX0007558149                  Penguin Random House
44   Hall, Michael                            Red: A Crayon's Story                                               TX0008019464                  HarperCollins
45   Herman, Gail                             Who was Jackie Robinson?                                            TX0007326367                  Penguin Random House
46   Hiaasen, Carl                            Scat                                                                TX0006920819                  Penguin Random House
47   Hurston, Zora Neale                      Their Eyes Were Watching God                                        A108603, R357931              HarperCollins
48   Jahren, Hope                             Lab Girl                                                            TX0008263021                  Penguin Random House
49   James, Marlon                            A Brief History of Seven Killings                                   TX0007950885                  Penguin Random House
50   Jance, J.A.                              Judgment Call                                                       TX0007580015                  HarperCollins
51   Jance, J.A.                              Dance of the Bones                                                  TX0008123060                  HarperCollins
52   Kalanithi, Paul                          When Breath Becomes Air                                             TX0008170188                  Penguin Random House
53   Kate, Lauren                             Fallen                                                              TX0007162746                  Penguin Random House
54   Kelly, Martha Hall                       Lilac Girls                                                         TX0008288854                  Penguin Random House
55   Klay, Phil                               Redeployment                                                        TX0007856163                  Penguin Random House
56   Krakauer, Jon                            Into the Wild                                                       TX0004242389                  Penguin Random House
57   Kraynak, Cecie; Kraynak, Joe             Spanish All-in-One for Dummies                                      TX0007152269                  Wiley
58   Kuhn, Karl F.                            Basic Physics                                                       TX0004294866                  Wiley
59   L'Amour, Louis                           Hondo                                                               A00000113543, RE0000107198    Penguin Random House
60   Larson, Edward J.                        The Return of George Washington                                     TX0007922775                  HarperCollins
61   Larson, Erik                             Dead Wake: the Last Crossing of the Lusitania                       TX0008257868                  Penguin Random House
62   Lazarus, William P.; Sullivan, Mark      Comparative Religion for Dummies                                    TX0007241296                  Wiley



                                                                                  Page 1
                                Case 1:20-cv-04160 Document 1-1 Filed 06/01/20 Page 3 of 4


63    Lehane, Dennis                         World Gone By                                                        TX0008039819                  HarperCollins
64    Lencioni, Patrick                      The Five Dysfunctions of a Team: a Leadership Fable                  TX0005757057                  Wiley
                                             The Advantage: Why Organizational Health Trumps Everything
65    Lencioni, Patrick                                                                                           TX0007503919                  Wiley
                                             Else in Business
66    Lencioni, Patrick                      Overcoming the Five Dysfunctions of a Team                           TX0006165385                  Wiley
                                             The Three Signs of a Miserable Job: a Fable for Managers (and
67    Lencioni, Patrick                                                                                           TX0007006036                  Wiley
                                             Their Employees)
                                             Getting Naked: a Business Fable About Shedding the Three Fears
68    Lencioni, Patrick                                                                                           TX0007161860                  Wiley
                                             that Sabotage Client Loyalty
                                             All the President's Women: Donald Trump and the Making of a
69    Levine, Barry                                                                                               TX0008836048                  Hachette
                                             Predator
70    Lewis, C. S.                           The Lion, the Witch, and the Wardrobe                                AI-2945, R678216              HarperCollins
                                                                                                                  A00000203269, AI0000004618,
71    Lewis, C. S.                           The Magician's Nephew                                                                              HarperCollins
                                                                                                                  RE0000172597
72    Lu, Marie                              Legend                                                               TX0007477993                  Penguin Random House
73    Mandel, Emily St. John                 Station Eleven                                                       TX0007946421                  Penguin Random House
74    Martin, George R. R.                   A Dance with Dragons                                                 TX0007400734                  Penguin Random House
75    McCarthy, Cormac                       The Road                                                             TX0006556613                  Penguin Random House
76    Miller, Donalyn                        The Book Whisperer                                                   TX0007254399                  Wiley
77    Morgenstern, Erin                      The Night Circus                                                     TX0007425933                  Penguin Random House
78    Morrison, Toni                         Song of Solomon                                                      A00000904465, RE0000921551    Penguin Random House
79    Morrison, Toni                         The Bluest Eye                                                       A00000222644, RE0000785522    Penguin Random House
80    Nelson, Marilyn                        How I Discovered Poetry                                              TX0007846518                  Penguin Random House
81    O’Connor, Jane; Glasser, Robin         Fancy Nancy: Too Many Tutus                                          TX0007690991, VA0001862482    HarperCollins
82    O’Connor, Jane; Glasser, Robin         Fancy Nancy: Super Secret Surprise Party                             TX0008070920, VA0001967523    HarperCollins
83    Palmer, Parker J.                      Let Your Life Speak: Listening for the Voice of Vocation             TX0005080321                  Wiley
84    Park, Barbara                          Junie B., First Grader: Boss of Lunch                                TX0005623738                  Penguin Random House
85    Patchett, Ann                          Commonwealth                                                         TX0008316769                  HarperCollins
86    Patterson, James                       Middle School, the Worst Years of My Life                            TX0007593552                  Hachette
87    Patterson, James                       Invisible                                                            TX0007953870                  Hachette
88    Patterson, James; Grabenstein, Chris   I Funny: A Middle School Story                                       TX0007629856                  Hachette
89    Peirce, Lincoln                        Big Nate: Mr. Popularity                                             TX0007908851                  HarperCollins
90    Peirce, Lincoln                        Big Nate: Genius Mode                                                TX0007715101                  HarperCollins
91    Peirce, Lincoln                        Big Nate Goes for Broke                                              TX0007521998                  HarperCollins
92    Pinker, Steven                         The Better Angels of Our Nature: Why Violence has Declined           TX0007454376                  Penguin Random House
93    Plath, Sylvia                          The Bell Jar                                                         A275047                       HarperCollins
94    Pratchett, Terry                       Night Watch                                                          TX0005702246                  HarperCollins
95    Redwine, C. J.                         Defiance                                                             TX0007683441                  HarperCollins
                                             Making Thinking Visible: How to Promote Engagement,
96    Ritchhart, Ron                                                                                              TX0007397014                  Wiley
                                             Understanding, and Independence for All Learners
97    Rohr, Richard                          Falling Upward: a Spirituality for the Two Halves of Life            TX0007368227                  Wiley
98    Salinger, J. D.                        The Catcher in the Rye                                               A00000056070, RE0000018341    Hachette
99    Salinger, J. D.                        Nine Stories                                                         TX0000625326, RE0000130457    Hachette
100   Salinger, J. D.                        Franny and Zooey                                                     A00000591015, RE0000438737    Hachette
                                             Raise High the Roof Beam, Carpenters, and Seymour: An                B00000776866, RE0000340311,
101   Salinger, J. D.                                                                                                                         Hachette
                                             Introduction                                                         B00000564939, RE0000157487
102   Sandford, John                         Phantom Prey                                                         TX0007189422                  Penguin Random House
      Schaefer, Charles E.; DiGeronimo,      Ages and Stages: a Parent's Guide to Normal Childhood
103                                                                                                               TX0005277840                  Wiley
      Theresa Foy                            Development
104   Schneider, Robyn                       Extraordinary Means                                                  TX0008104539                  HarperCollins
105   Semple, Maria                          Today Will Be Different                                              TX0008324577                  Hachette
106   Silberman, Steve                       Neurotribes: the Legacy of Autism and the Future of Neurodiversity   TX0008202678                  Penguin Random House
107   Snicket, Lemony                        Who Could That Be at This Hour?                                      TX0007615258                  Hachette
108   Snicket, Lemony                        When Did You See Her Last?                                           TX0007818551                  Hachette
109   Stewart, Trenton Lee                   The Extraordinary Education of Nicholas Benedict                     TX0007552463                  Hachette
110   Stewart, Trenton Lee                   The Mysterious Benedict Society                                      TX0006577654                  Hachette
111   Stewart, Trenton Lee                   The Mysterious Benedict Society and the Perilous Journey             TX0007018489                  Hachette
                                             Thanks for the Feedback: the Science and Art of Receiving
112   Stone, Douglas                         Feedback (Even When it is Off-Base, Unfair, Poorly Delivered, and    TX0007885277                  Penguin Random House
                                             Frankly, You're Not in the Mood)
113   Strout, Elizabeth                      The Burgess Boys                                                     TX0007729095                  Penguin Random House
114   Tahir, Sabaa                           An Ember in the Ashes                                                TX0008301050                  Penguin Random House
115   Turnage, Sheila                        Three Times Lucky                                                    TX0007558141                  Penguin Random House
                                             The Body Keeps the Score: Brain, Mind, and Body in the Healing
116   van der Kolk, Bessel A.                                                                                     TX0007949079                  Penguin Random House
                                             of Trauma
117   Wiesel, Elie                           Open Heart                                                           TX0007647478                  Penguin Random House
118   Wilder, Laura Ingalls                  Little House in the Big Woods                                        A50595, R240866               HarperCollins
119   Wilder, Laura Ingalls                  Little House on the Prairie                                          A86517, R321069               HarperCollins
120   Wilder, Laura Ingalls                  Farmer Boy                                                           A67106, R270763               HarperCollins



                                                                                 Page 2
                             Case 1:20-cv-04160 Document 1-1 Filed 06/01/20 Page 4 of 4


121   Winspear, Jacqueline           A Dangerous Place                           TX0008047542                 HarperCollins
122   Winspear, Jacqueline           Journey to Munich                           TX0008265362                 HarperCollins
123   Winspear, Jacqueline           Elegy for Eddie                             TX0007508297                 HarperCollins
124   Woofenden, Ian                 Wind Power for Dummies                      TX0007154083                 Wiley
125   Wouk, Herman                   The Winds of War                            A00000278899, RE0000652979   Hachette
126   Wouk, Herman                   The Caine Mutiny: A Novel of World War II   A00000053612, RE0000018386   Hachette
127   Zuckerman, Gregory             The Man Who Solved the Market               TX0008865827                 Penguin Random House




                                                                       Page 3
